Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song, US PGPUB 2008/0094373 in view of Chien et al., US PGPUB 2014/0071654 hereinafter referenced as Chien.

As to claim 1, Song discloses an electronic device comprising: a substrate (e.g. PCB 30, fig. 2);
(e.g. metal dome 31, fig. 2) and a movable key member that overlaps the switch (e.g. keytops 21, fig. 2);
a touch sensor layer having a first surface facing the movable key members and a second surface facing the substrate, wherein the touch sensor layer is interposed between the movable key members and the substrate (e.g. touchpad layer 24, fig. 3) and the first surface is exposed between adjacent keys (e.g. the top surface of the touchpad layer 24 is exposed to keytop 21, fig. 3); and
a light source mounted to the substrate, wherein the light source illuminates the movable key members (e.g. LED 32, fig. 2, wherein the LED 32 provides light to the keytop 21).
Song does not specifically disclose the keytops to be a movable key member. However, movable keys are well known in the art. For example, Chien discloses a keyboard with movable keys (key 1500, fig. 15 and [0094] Some embodiments provide a key 1500 with a hinge 1540 coupled to the top key cap 1510 to provide a more consistent and nearly uni-directional movement of the of the key when it is actuated).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Song to further include Chien’s movable keys in order to identify the location of the input with intention of activating desired function accurately.

As to claim 2, the combination discloses the electronic device defined in claim 1. The combination further discloses the touch sensor layer comprises conductive traces (Song, touchpad layer 24, fig. 3; the touchpad layer 24 may be formed of a known Electro-Luminescence (EL) sheet, wherein a top and bottom conductive layers of the EL sheet may be used as a top and bottom electrodes of a conventional touchpad by controlling the voltage applied to the top and bottom conductive layers).

As to claim 3, the combination of Song and Chien discloses the electronic device defined in claim 2. The combination further discloses the flexible substrate comprises fabric (Chien, heat and pressure can be used over the fabric to bond the key caps to the fabric layer).

As to claim 4, the combination of Song and Chien discloses the electronic device defined in claim 2. The combination further discloses the touch sensor layer has an array of perforations through which light from the light source passes (Song, the keypad assembly of claim 11, wherein the barrier film and the backlight EL sheet have a through hole so that the at least one protrusion of the base layer penetrates the through hole).

As to claim 5, the combination of Song and Chien discloses the electronic device defined in claim 4. The combination further discloses the perforations pass though the conductive traces (Song, touchpad layer 24, fig. 3; the touchpad layer 24 may be formed of a known Electro-Luminescence (EL) sheet, wherein a predetermined voltage is applied to the conductive layers such that the capacitive EL sheet emits light).

As to claim 6, the combination of Song and Chien discloses the electronic device defined in claim 2. The combination further discloses the touch sensor layer comprises rigid regions and flexible regions (Song, [0031] FIG. 2 illustrates a main board 30 and a keypad 20 disposed on the main board 30. The main board 30 may be a Flexible Printed Circuit Board (FPCB) or a general hard type Printed Circuit Board (PCB)).

As to claim 7, the combination of Song and Chien discloses the electronic device defined in claim 6. The combination further discloses the rigid regions are overlapped by the movable key members and include transparent conductive traces and wherein the flexible regions comprise non-transparent conductive traces (Song, [0036] The touchpad layer 24 may be formed of a known Electro-Luminescence (EL) sheet. The EL sheet is formed by stacking a conductive layer and a non-conductive layer alternately).

As to claim 8, the combination of Song and Chien discloses the electronic device defined in claim 1. The combination further discloses the touch sensor layer is configured to receive multi touch input (Song, [0039] Moreover, a top and bottom electrode patterns formed on the touch EL sheet 24 may be formed in a lattice pattern for a touch type input or in a grid pattern for a drag type input).

As to claim 9, the combination of Song and Chien discloses the electronic device defined in claim 1. The combination further discloses the movable key members are formed from light diffusing material (Chien, fig. 5 and [0041] the barrier film 55 may be formed of transparent or semitransparent material in order to guide light of the backlight EL sheet 56 to the keytop layer 52).

As to claim 10, the combination of Song and Chien discloses the electronic device defined in claim 9. The combination further discloses each of the movable key members has a printed ink layer (Chien, [0050] the laser marking process can facilitate font printing with the right color contrast on PU key caps while ensuring the longevity of the font color printed on the key caps).


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Orth, US PGPUB 2005/0207172.

As to claim 11, Song discloses a keyboard, comprising: an array of keys, wherein each key has a movable key member (e.g. metal domes 31, fig. 2); 
a fabric layer overlapped by the movable key members (e.g. keytops 21, fig. 2); 
an array of light sources that illuminate the array of keys (e.g. LED 32, fig. 2, wherein the LED 32 provides light to the keytop 21); and 
(touchpad layer 24, fig. 3; the touchpad layer 24 may be formed of a known Electro-Luminescence (EL) sheet, wherein the capacitive EL sheet is formed by stacking a conductive layer and a non-conductive layer alternately).
Song does not specifically disclose a fabric touch sensor layer that includes conductive strands woven in the fabric layer that form capacitive touch sensor electrodes. 
However, Orth discloses a fabric touch sensor layer that includes conductive strands woven in the fabric layer that form capacitive touch sensor electrodes ([0012] the electronic trim element 12 is the user interface (i.e., will be touched by the user's body part, typically hand or fingers) and provides a conductive textile electrode. The electronic textiles so mentioned can be fabricated in a variety of form factors and with different textile processes, including but not limited to weaving, tufting, sewing, braiding, embroidery, felting, gluing, knitting, or printing).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Song to further include Orth’s conductive textile, in order to improve electro conductive property with intention of activating desired function effectively.

As to claim 12, the combination of Song and Orth discloses the keyboard defined in claim 11. The combination further discloses the movable key (Song, [0032] For example, a light guide film, which is interposed between the keypad 20 and the main board 30, may be used as the light guide unit).

As to claim 13, the combination of Song and Orth discloses the keyboard defined in claim 12. The combination further discloses each of the movable key members has first and second opposing surfaces, the first surface faces the fabric layer, and the second surface is coated with a light-masking coating (Song, [0037] A predetermined voltage is applied to the conductive layers such that the EL sheet emits light. Accordingly, a top and bottom conductive layers of the EL sheet may be used as a top and bottom electrodes of a conventional touchpad by controlling the voltage applied to the top and bottom conductive layers).

As to claim 14, the combination of Song and Orth discloses the keyboard defined in claim 13. The combination further discloses the light-masking coating has openings that are arranged to form alphanumeric characters (Song, [0042] the barrier film 75 and the backlight EL sheet 76 may have a through hole 77, and may be disposed in order that the protrusion 731 of the base layer 73 may penetrate the through hole 77).

As to claim 15, the combination of Song and Orth discloses the keyboard defined in claim 14. The combination further discloses the light diffusing material of the key members obscures the conductive lines from view (Song, [0038] the EL sheet for touch is referred as a touch EL sheet. No pattern is formed at the peripheral region of the keytop 21 of the touch EL sheet 24 in order to guide light of the LED 32 installed under the base layer 23 to the keytop 21).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Peterson et al., US PGPUB 2015/0138096 hereinafter referenced as Peterson.

As to claim 17, Song discloses a keyboard, comprising: an array of switches (e.g. metal domes 31, fig. 2);
at least one key having a key cap that is configured to press against and close a switch of the array of switches (e.g. keytops 21, fig. 2, the keypad includes: a keytop layer having at least one keytop on which a plurality of predetermined alphanumeric characters is stamped), 
wherein the keycap is formed from light diffusing material with light scattering particles and has a light blocking layer that forms an alphanumeric character (e.g. keytops 21, fig. 2, the keypad includes: a keytop layer having at least one keytop on which a plurality of predetermined alphanumeric characters is stamped);
a flexible capacitive touch sensor layer with conductive traces formed on a flexible substrate overlapped by the key cap (touchpad layer 24, fig. 3; a touchpad layer 24 disposed under the keytop layer 22, wherein when the conductive layers of the capacitive EL sheet are used as a top and bottom electrodes of a conventional touchpad, and an appropriate voltage is applied to the conductive layers in order to generate a predetermined capacitance, the capacitive EL sheet operates as the touchpad); and 
a light source, wherein the light source emits light through the capacitive touch sensor layer to illuminate the key cap and the light diffusing material with light scattering particles of the key cap obscures the conductive lines from view (e.g. LED 32, fig. 2, wherein the LED 32 provides light to the keytop 21),
the light diffusing material of the key members obscures the conductive lines from view, and the light diffusing material of the key members obscures the conductive lines from view (Song, [0032] For example, a light guide film, which is interposed between the keypad 20 and the main board 30, may be used as the light guide unit, wherein since the keytop layer 22, the touchpad layer 24, and the base layer 23 are bonded by an adhesive to act as the single keypad 20, conductive electrodes of touchpad layer 24 are not visible).
Song does not explicitly disclose the keycap is formed from the light diffusing material with light scattering particles.
However, in the same endeavor Peterson discloses the keycap is formed from the light diffusing material with light scattering particles ([0101] FIG. 6 illustrates a side elevation view of the simplified key assembly 500, where the light from the light-generating sources may be diffused while illuminating the key legend 502 of the key 500).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Song to further include Peterson’s light diffusing mechanism, in order to reduce the size of the device.

As to claim 18, the combination of Song and Peterson discloses the keyboard defined in claim 17. Song further discloses the flexible capacitive touch sensor layer is interposed between the switch and the key cap (Song, e.g. touchpad layer 24, fig. 3).

As to claim 19, the combination of Song and Peterson discloses the keyboard defined in claim 18. The combination further disclose the flexible capacitive touch sensor layer comprises a fabric with conductive signal lines (Song, the keytop layer 22 may be formed of polyethylene terephthalate resin (PET) or polyethylene naphthalate resin (PEN)).

As to claim 20, the combination of Song and Orth disclose the keyboard defined in claim 17. The combination further disclose the key cap comprises a polymer with light scattering particles and the light blocking layer comprises a light-masking coating (Peterson, [0101] FIG. 6 illustrates a side elevation view of the simplified key assembly 500, where the light from the light-generating sources may be diffused while illuminating the key legend 502 of the key 500).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        6/10/2021